                Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 1 of 31



 1   Jonathan Shub (CA Bar #237708)
 2   KOHN, SWIFT & GRAF, P.C.
     1600 Market Street, Suite 2500
 3   Philadelphia, PA 19103
 4   Tel: 215-238-1700
     Email: jshub@kohnswift.com
 5

 6   Attorneys for Plaintiff and the Class

 7   [Additional Counsel Listed on Signature Page]
 8

 9                       UNITED STATES DISTRICT COURT
10                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

11   KUUMBA MADISON, individually
12   and on behalf of all others similarly
     situated,                                     Civil Action No.:__________________
13
                               Plaintiff,
14
                                                   CLASS ACTION COMPLAINT
15

16
           v.
                                                   JURY TRIAL DEMANDED
17

18   VITAL PHARMACEUTICALS, INC.,
     d/b/a VPX Sports, a Florida corporation
19
                               Defendant.
20

21

22

23

24

25

26
27
                                               1
28
                                CLASS ACTION COMPLAINT
                Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 2 of 31




 1                            CLASS ACTION COMPLAINT

 2         Plaintiff Kuumba Madison (“Plaintiff”), through his undersigned attorneys,
 3
     Barbat, Mansour & Suciu PLLC, Kohn, Swift & Graf, P.C. and Greg Coleman
 4
     Law, brings this Class Action Complaint against Defendant VITAL
 5

 6   PHARMACEUTICALS INC., d/b/a VPX Sports (“Defendant”), individually and
 7
     on behalf of all others similarly situated, and complains and alleges upon personal
 8
     knowledge as to himself and his own acts and experiences and, as to all other
 9

10   matters, upon information and belief, including investigation conducted by his
11
     attorneys:
12

13                              NATURE OF THE ACTION
14
           1.      Defendant formulates, manufactures, advertises and sells the popular
15

16   “BANG” branded caffeinated and non-caffeinated energy drink products

17   (collectively the “Products”) throughout the United States, including in California.
18
     Defendant markets its Products in a systematically misleading manner, by
19

20   misrepresenting that its Products contain ingredients that they do not in fact

21   contain, and that the ingredients are potent, when in fact they are present, if at all,
22
     in doses so low as to be ineffective (the “Misrepresentations”).
23

24         2.      Because Defendant’s sales are driven by consumers seeking these

25   ingredients and their purported effects, Defendant prominently advertises their
26
27
                                               2
28
                                 CLASS ACTION COMPLAINT
                Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 3 of 31




 1
     presence in its Products on the Products themselves, as well as in its’ marketing.

 2         3.      Plaintiff and each of the Class members accordingly suffered an injury
 3
     in fact caused by the false, fraudulent, unfair, deceptive, and misleading practices
 4

 5   set forth herein, and seek compensatory damages, statutory damages, and

 6   declaratory and injunctive relief.
 7
                               JURISDICTION AND VENUE
 8

 9         4.      This Court has original jurisdiction over this controversy pursuant to

10   28 U.S.C. § 1332(d). The amount in controversy in this class action exceeds
11
     $5,000,000, exclusive of interest and costs, and there are numerous Class members
12

13   who are citizens of states other than Defendant’s states of citizenship.

14         5.      This Court has personal jurisdiction over Defendant in this matter.
15
     The acts and omissions giving rise to this action occurred in the state of California.
16

17   Defendant has been afforded due process because it has, at all times relevant to this
18   matter, individually or through its agents, subsidiaries, officers and/or
19
     representatives, operated, conducted, engaged in and carried on a business venture
20

21   in this state and/or maintained an office or agency in this state, and/or marketed,
22   advertised, distributed and/or sold products, committed a statutory violation within
23
     this state related to the allegations made herein, and caused injuries to Plaintiff and
24

25   putative Class Members, which arose out of the acts and omissions that occurred in
26
27
                                               3
28
                                 CLASS ACTION COMPLAINT
                Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 4 of 31




 1
     the state of California, during the relevant time period, at which time Defendant

 2   was engaged in business activities in the state of California.
 3
           6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
 4

 5   and (c) because a substantial part of the events or omissions giving rise to

 6   Plaintiff’s claims occurred in this District and because Defendant transacts
 7
     business and/or has agents within this District and has intentionally availed itself of
 8

 9   the laws and markets within this district.

10                                        PARTIES
11
           7.      Plaintiff Madison Kuumba is a citizen of California who resides in
12

13   Santa Ramon, California. Plaintiff purchased BANG from vitaminshoppe.com on

14   June 14, 2018. Prior to purchase, Plaintiff carefully read the BANG labeling,
15
     including the representation that it contained “CREATINE,” “BRANCHED
16

17   CHAIN AMINO ACIDS,” and “COENZYME Q10.” Plaintiff understood this to
18   mean that the BANG contained these ingredients, and moreover that the Products
19
     contained them in dosages that were “POTENT” as claimed both on the front of
20

21   the Product label, as well as on the back. Plaintiff relied on these claims in that he
22   would not have purchased BANG, or would have only been willing to pay a
23
     substantially reduced price for BANG, had he known that this representation was
24

25   false and misleading.
26
27
                                                  4
28
                                 CLASS ACTION COMPLAINT
                Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 5 of 31




 1
           8.        Defendant Vital Pharmaceuticals, Inc. d/b/a VPX Sports is a Florida

 2   corporation with its principal place of business at 1600 North Park Drive, Weston,
 3
     FL 33326.
 4

 5                                FACTUAL ALLEGATIONS

 6         9.        At all relevant times, Defendant has marketed its BANG Products in a
 7
     consistent and uniform manner relating to both ingredients, potency, and effect.
 8

 9   Defendant sells BANG Products in all 50 states on its website and through various

10   distributors.
11
           10.       Defendant labels and advertises all of its BANG Products in a manner
12

13   that leads consumers to believe that they fuel the brain and body and that, unlike

14   the competition, it is an honest company that accurately represents the products’
15
     ingredients and efficacy.      Contrary to these representations, as shown below,
16

17   testing commissioned by Plaintiff’s attorney confirms that the products do not
18   contain the represented ingredients and potency. Such representations constitute
19
     an express warranty regarding the Products’ content.
20

21   Defendant’s Deceptive Advertising and Labeling
22         11.       On its website, Defendant represents that all of its “raw materials are
23
     received into the warehouse, quarantined, and then tested for efficacy in our own
24

25
     state of the art laboratories to ensure we only provide the end-consumer with the

26
27
                                                 5
28
                                   CLASS ACTION COMPLAINT
               Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 6 of 31




 1
     best product possible.” Jack Owec, the CDEO of BANG, states on the website

 2   that:
 3
             Supplement Scams Costing you Money and Muscle!
 4

 5
             As previously mentioned, one of the reasons I entered into the
             supplement industry was my disgust for unscrupulous supplement
 6           manufacturers who were intentionally mislabeling their supplements
 7
             and ripping the public off. However, let’s be crystal clear; my broader
             vision was to create supplements that were super potent and highly
 8           effective – supplements so effective that they had the power to
 9           positively impact lives and radically improve health in a very short
             period of time.
10

11           Surprisingly, supplements aren’t much better today than they were 24
             years ago. Almost every single sports nutrition company offers a
12           worthless, muscle-destroying pre-workout called a “concentrate”. It is
13           a rigged system where the health food or online store collaborate to
             push a concentrate on you because of the massive profit that they
14           make at your expense! You lose both money and muscle, while they
15           profit handsomely. It is not just the small companies either that are
             ripping you off. One of the biggest protein manufacturers in the world
16           was recently tested to be 30% under protein claimed on the label and
17           also contained 30% of what I refer to as “non-protein filler”. Compare
             that to our SRO™ Zero Carb® Protein which contains the highest
18           protein content per pound and per ounce! Further scams are evident
19           by the largest seller of ready to drink protein beverages that tested
             32% under label claim. This is insane my friends. There is a willful
20
             and purposeful intent to rip you off. Worse yet, you have to wonder
21           what the hell is in these products that you are drinking that isn’t
             protein!
22

23           Quality Control: Truth in Labeling
24           This is why VPX/Bang/Redline does things differently! All of our raw
25           materials are received into the warehouse, quarantined, and then
             tested for efficacy in our own state of the art laboratories to ensure
26
             that we only provide the end-consumer with the best product possible.
27
                                               6
28
                                 CLASS ACTION COMPLAINT
                 Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 7 of 31




 1
               Raw materials are sampled and taken to the quality control lab for
               analysis. Our analysis of each ingredient is conducted by tests on
 2             several levels; first through our high-performance liquid
 3             chromatography (HPLC) units that confirm the identity and purity
               levels of the ingredient; and second, the physical characteristics of the
 4             compound are verified through our infrared spectroscopy (IR)
 5             machine. Once the test results meet our set release specifications and
               the supplier’s certificate of analysis, the ingredient is released and can
 6             be utilized within manufacturing. Maintaining this high level of
 7             testing ensures that every VPX product is manufactured to its intended
               design and that we continually produce products that meet and exceed
 8             our customers’ expectations.1
 9
               12.    Further, customers are told, on the BANG Product label: “Power up
10

11   with BANG’s potent brain & body-rocking fuel: Creatine, Caffeine, CoQ10 &
12
     BCAAs (Branched Chain Amino Acids)."
13
               13.    The BANG Product labels also specifically state the provide “Potent
14

15   Brain and Body Fuel,” and the labels highlight the amount of Creatine, Branched
16
     Chain Amino Acids, and Coenzyme Q10 contained within. Each Product lists those
17
     ingredients in circular fashion around the top lip of the Product container, again on
18
19   the information panel, and a third time in the Nutrition Facts panel.
20
               14.    Likewise, VPX’s website tells users to “Power up with BANG’s
21
     potent brain & body-rocking fuel: Creatine, Caffeine, & BCAAs (Branched Chain
22

23

24

25
     1
26       https://vpxsports.com/about-us/ (emphasis added) (last visited 10/12/18).

27
                                                       7
28
                                      CLASS ACTION COMPLAINT
                 Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 8 of 31




 1
     Amino Acids).”2

 2            15.     For each Product quantity (i.e. a pack of four, twelve, etc…), the
 3
     VPXSports.com website repeats these claims of ingredients and potency.
 4

 5            16.     The BANG Products that repeat these claims are: Cotton Candy,

 6   Lemon Drop, Root Beer, Blue Razz, Sour Heads, Peach Mango, Star Blast, Power
 7
     Punch, Champagne, Black Cherry Vanilla, Pina Colada, Purple Guava Pear, Citrus
 8

 9   Twist, Purple Haze, Cherry Blade Lemonade, Lemon Drop Sweet Tea, Sweet Ice

10   Tea, Rainbow Unicorn, Georgia Peach Sweet Tea, Sour Heads, Cotton Candy,
11
     Black Cherry Vanilla, Purple Guava Pear, and Cherry Blade Lemonade.
12

13            17.     The BANG ENERGY Instagram account includes a header that again

14   touts the presence of these ingredients: “💥Caffeine, Super Creatine, BCAAs,
15

16
     CoQ10”3

17            18.     The product description for BANG under Defendant’s VPX account
18
     on Amazon.com also repeats these claims: “Potent Brain &Amp; Body-Rocking
19

20
     Fuel: Creatine, Caffeine, Coq10 &Amp; Bcaas (Branched Chain Amino Acids).

21   Benefits Contains Creatine, Caffeine, Coq10 And Bcaas”4
22

23   2
      https://vpxsports.com/product/bang-12-
     pack/?doing_wp_cron=1539219060.9104490280151367187500 last visited October 10th, 2018.
24
     3
25       https://www.instagram.com/bangenergy/?hl=en last visited October 11th, 2018.
     4
26    https://www.amazon.com/gp/product/B07GSCB9D9/ref=s9_dcacsd_dcoop_bw_cr_x__a_w last
     accessed October 11th 2018.
27
                                                     8
28
                                     CLASS ACTION COMPLAINT
              Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 9 of 31




 1
            19.    Defendant’s Product description on vitaminshoppe.com includes these

 2   same claims about ingredients, and potency.5
 3
            20.    Creatine monohydrate is one of the most popular dietary supplements
 4

 5   in the world and is believed to have a variety of beneficial effects on both physical

 6   performance and body composition.6
 7
            21.    Creatine has been shown, in numerous scientific studies to increase
 8

 9   strength and fat free mass. It has been shown beneficial in exercise modalities

10   ranging from high-intensity sprints to endurance work. The mechanism of action is
11
     thought to be a result of the build-up of creatine stores in the body, which in turn
12

13   allows for more rapid regeneration of adenosine triphosphate.7

14          22.    Creatine monohydrate may also have beneficial effects on cognitive
15
     function in healthy populations, such as improving short-term memory and
16

17   intelligence/reasoning8, and may show similar positive effects in diseased states
18
     5
19     https://www.vitaminshoppe.com/p/bang-citrus-twist-12-drinks/vz-2040 last accessed October
     15th, 2018.
20
     6
      J. David Branch, Effect of Creatine Supplementation on Body Composition and Performance: A
21   Meta-analysis, Int J Sport Nutr Exerc Metab. 2003 Jun;13(2):198-226.
22   7
      Cooper, Robert et al. Creatine Supplementation with Specific View to Exercise/sports
23   Performance: An Update, Journal of the International Society of Sports Nutrition 9 (2012): 33.
     PMC. Web. 10 Oct. 2018.
24
     8
25     Avgerinos, et al., Effects of creatine supplementation on cognitive function of healthy
     individuals: A systematic review of randomized controlled trials, Experimental Gerontology,
26   108, 166-173, 15 July 2018.

27
                                                    9
28
                                    CLASS ACTION COMPLAINT
              Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 10 of 31




 1
     (such as Alzheimer’s, Huntington’s, and Parkinson’s) although more research is

 2   needed9.
 3
            23.    Likewise, Coenzyme Q10 has been implicated in ameliorating
 4

 5   cognitive-related decline in diseased states10, but also in physical performance11,

 6   and the Mayo Clinic has noted that “it is believed that this supplement might
 7
     improve your physical performance.…12”
 8

 9          24.    Finally, Branched Chain Amino Acids have been shown to have

10   beneficial effects on skeletal muscle such as reducing exercise-induced muscle
11
     damage and soreness13, as well as participating both directly and indirectly in
12

13   numerous biochemical brain functions14.

14          25.    Defendant’s Products’ labels plainly state that they contain a “potent
15

16   9
      Smith, Rachel N., Amruta S. Agharkar, and Eric B. Gonzales. A Review of Creatine
17   Supplementation in Age-Related Diseases: More than a Supplement for Athletes, F1000Research
     3 (2014): 222. PMC. Web. 10 Oct. 2018.
18
     10
       Hernández-Camacho, Juan D. et al., Coenzyme Q10 Supplementation in Aging and Disease,
19   Frontiers in Physiology 9 (2018): 44. PMC. Web. 10 Oct. 2018.
20   11
       Fischer, Alexandra et al., Coenzyme Q10 Status as a Determinant of Muscular Strength in Two
21   Independent Cohorts, Ed. Gotthard Kunze. PLoS ONE 11.12 (2016): e0167124. PMC. Web. 10
     Oct. 2018.
22
     12
      https://www.mayoclinic.org/drugs-supplements-coenzyme-q10/art-20362602 last accessed
23   October 9, 2018.
24   13
       Yoshiharu, S et al., Nutraceutical Effects of Branched-Chain Amino Acids on Skeletal Muscle,
25   The Journal of Nutrition, Volume 136, Issue 2, 529S–532S, 2006.
     14
26    John D. Fernstrom, Branched-Chain Amino Acids and Brain Function, The Journal of
     Nutrition, Volume 135, Issue 6, 1539S–1546S, 2005
27
                                                   10
28
                                   CLASS ACTION COMPLAINT
            Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 11 of 31




 1
     brain and body-rocking fuel: Creatine, Caffeine, CoQ10 & BCAAs (Branched

 2   Chain Amino Acids).”        This representation is identical throughout all of
 3
     Defendant’s BANG Products:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19   BANG Product Testing Confirms Defendant’s Deception
20         26.   Contrary to Defendant’s uniform representations on the BANG
21
     Product labels, based upon testing commissioned by Plaintiff’s attorneys, the
22

23
     Products were shown not to contain Creatine. A true and correct copy of the

24   Product testing commissioned by Plaintiff’s attorneys is attached hereto as Exhibit
25
     A.
26
27
                                             11
28
                               CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 12 of 31




 1
           27.    Based upon testing commissioned by Plaintiff’s attorneys, the

 2   Products were shown not to contain Coenzyme Q10. A true and correct copy of the
 3
     Product testing commissioned by Plaintiff’s attorneys is attached hereto as Exhibit
 4

 5   B.

 6         28.    Based upon testing commissioned by Plaintiff’s attorneys, the
 7
     Products were shown to contain only .09g of the single Branched Chain Amino
 8

 9   Acid Leucine. Isoleucine and Valine, the other Branched Chain Amino Acids,

10   were not found. A true and correct copy of the Products testing commissioned by
11
     Plaintiff’s attorneys is attached hereto as Exhibit C.
12

13   Defendant’s Deceptive Statements are Illegal

14
           29.    Plaintiff and the Classes purchased and consumed the Products
15
     because they believed, based on the misleading product label and the information
16

17   on Defendant’s website, and identical misleading information listed on
18
     vitaminshoppe.com and other retailers’ websites that the Products contained the
19

20
     ingredients stated on the Products’ labeling and moreover that the Products

21   contained them in dosages that were “POTENT” as claimed both on the front of
22
     the Products’ label, as well as on the back.
23

24         30.    This clear mislabeling of the Products renders them misbranded.

25

26
27
                                               12
28
                                CLASS ACTION COMPLAINT
               Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 13 of 31




 1
              31.   Plaintiff and Class Members were, in fact, misled by Defendant’s

 2   representations regarding the true nature of the Products’ ingredients, efficacy, and
 3
     value.
 4

 5            32.   The difference between the Products promised and the Products sold

 6   is significant.
 7
              33.   The efficacy—or lack thereof—of the Products has real impacts on
 8

 9   the benefits provided to consumers by the Products and the actual value of the

10   Products themselves.
11
              34.   Defendant’s deceptive statements violate the Food, Drug, and
12

13   Cosmetic Act (“FDCA”), 21 U.S.C. § 343(a)(1), which deems food (including

14   nutritional supplements) misbranded when the label contains a statement that is
15
     “false or misleading in any particular.”
16

17            35.   Defendant’s conduct is also deceptive and unfair in that it violates the
18   prohibition against false or misleading labeling under California’s Sherman Laws,
19
     which adopt the federal labeling regulations as the food labeling requirements of
20

21   the state. Cal. Health & Safety Code § 110100.
22            36.   The introduction of misbranded food into interstate commerce is
23
     prohibited under the FDCA and the parallel state statute cited in this Class Action
24

25   Complaint.
26
27
                                                13
28
                                  CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 14 of 31




 1
           37.    Plaintiff and Class Members would not have purchased the Products

 2   or would have paid less for the Products if they were aware of the misleading
 3
     labeling of the Products by Defendant.
 4

 5         38.    Defendant intended for Plaintiff and the Class members to be

 6   deceived or misled.
 7
           39.    Defendant’s deceptive and misleading practices proximately caused
 8

 9   harm to the Plaintiff and the Class.

10         40.    Plaintiff and Class members would not have purchased the Products,
11
     or would have not paid as much for the Products, had they known the truth about
12

13   the mislabeled and falsely advertised Products.

14                            CLASS ACTION ALLEGATIONS
15
           41.    Plaintiff brings this action individually and as representatives of all
16

17   those similarly situated, pursuant to Federal Rule of Civil Procedure 23, on behalf
18
     of the below-defined Class:
19

20
           National Class: All persons in the United States who purchased the
           Products.
21

22
           42.    In the alternative, Plaintiff brings this action on behalf of the

23   following State Class:
24
           California State Class: All persons in the State of California who
25         purchased the Products.
26
27
                                              14
28
                                CLASS ACTION COMPLAINT
              Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 15 of 31




 1
            43.    Excluded from the Classes are: (1) Defendant, and any entity in which

 2   Defendant has a controlling interest or which have a controlling interest in
 3
     Defendant; (2) Defendant’s legal representatives, assigns and successors; and (3)
 4

 5   the judge(s) to whom this case is assigned and any member of the judge’s

 6   immediate family.
 7
            44.    Plaintiff reserves the right to redefine the Class(es), and/or requests
 8

 9   for relief.

10          45.    Certification of Plaintiff’s claims for class-wide treatment is
11
     appropriate because Plaintiff can prove the elements of his claims on a class-wide
12

13   basis using the same evidence as would be used to prove those elements in

14   individual actions alleging the same claims.
15
            46.    The members of the proposed Class(es) are so numerous that joinder
16

17   of all members is impracticable.
18          47.    The exact number of Class members is unknown. Due to the nature of
19
     the trade and commerce involved, as well as the number of online and direct
20

21   complaints, Plaintiff believes the Class consists of thousands of consumers.
22          48.    Common questions of law and fact affect the right of each Class
23
     member, and a common relief by way of damages is sought for Plaintiff and Class
24

25   members.
26
27
                                              15
28
                                 CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 16 of 31




 1
           49.      Common questions of law and fact that affect Class members include,

 2   but are not limited to:
 3
                 a. Whether the Products, when used by consumers in a normal and
 4                  customary manner and/or in accordance with Defendant’s suggested
 5                  use, works as advertised, marketed, and conveyed to consumers;

 6               b. Whether, in the course of business, Defendant represented that the
 7                  Products have characteristics, uses, benefits, or qualities that they do
                    not have when used by consumers in a normal and customary manner
 8                  and/or in accordance with Defendant’s suggested use;
 9
                 c. Whether the claims Defendant made and is making regarding the
10                  Products are unfair or deceptive; specifically, whether the Products
11                  contained the ingredients stated on the Products’ labeling and
                    moreover that the Products contained them in dosages that were
12                  “POTENT” as claimed both on the front of the Products’ label, as
13                  well as on the back.
14
                 d. Whether Defendant knew at the time the consumer transactions took
15                  place that consumers would not receive the promised benefits of the
                    Products that Defendant was claiming they would receive;
16

17               e. Whether Defendant knowingly made misleading statements in
18                  connection with consumer transactions that reasonable consumers
                    were likely to rely upon to their detriment;
19

20               f. Whether Defendant knew or should have known that the
                    representations and advertisements regarding the Products were
21
                    unsubstantiated, false, and misleading;
22

23
                 g. Whether Defendant has breached express and implied warranties in
                    the sale and marketing of the Products;
24

25               h. Whether Defendant’s conduct violates public policy;

26
27
                                                16
28
                                  CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 17 of 31




 1
                 i. Whether Defendant’s acts and omissions violated the consumer fraud
                    acts;
 2

 3               j. Whether Defendant has been unjustly enriched by the sale of the
                    Products to the Plaintiff and the Class Members;
 4

 5               k. Whether Plaintiff and the Class Members did not receive the benefit
                    of their bargain when purchasing the Products;
 6

 7               l. Whether the Plaintiff and the Class Members suffered monetary
 8                  damages, and, if so, what is the measure of those damages;

 9               m. Whether Plaintiff and the Class Members are entitled to an injunction,
10                  damages, restitution, equitable relief, and other relief deemed
                    appropriate, and, if so, the amount and nature of such relief.
11

12         50.      Defendant engaged in a common course of conduct giving rise to the
13   legal rights sought to be enforced by Plaintiff, on behalf of himself and the other
14
     Class members.       Similar or identical statutory and common law violations,
15

16   business practices, and injuries are involved. Individual questions, if any, are pale
17   by comparison, in both quality and quantity, to the numerous common questions
18
     that dominate this action.
19

20         51.      Additionally, the factual basis of Defendant’s conduct is common to
21
     all Class members and represents a common thread of misconduct resulting in
22
     injury and damages to all members of the Class.
23

24         52.      The named Plaintiff will fairly and adequately assert and protect the
25
     interests of the Class. Specifically, he has hired attorneys who are experienced in
26
27
                                               17
28
                                  CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 18 of 31




 1
     prosecuting class action claims and will adequately represent the interests of the

 2   Class; and they have no conflict of interests that will interfere with the
 3
     maintenance of this class action.
 4

 5            a. The common questions of law and fact set forth herein predominate
                 over any questions affecting only individual Class members;
 6

 7            b. The Class is so numerous as to make joinder impracticable but not so
                 numerous as to create manageability problems;
 8

 9            c. There are no unusual legal or factual issues which would create
                 manageability problems, and depending on discovery, manageability
10               will not be an issue as much information is solely in Defendant’s
11               possession;

12            d. Prosecution of separate actions by individual members of the Class
13               would create a risk of inconsistent and varying adjudications against
                 Defendant when confronted with incompatible standards of conduct;
14

15            e. Adjudications with respect to individual members of the Class could,
                 as a practical matter, be dispositive of any interest of other members
16               not parties to such adjudications, or substantially impair their ability
17               to protect their interests; and
18            f. The claims of the individual Class members are small in relation to
19               the expenses of litigation, making a Class action the only procedure in
                 which Class members can, as a practical matter, recover. However,
20               the claims of individual Class members are collectively large enough
21               to justify the expense and effort in maintaining a class action.
22                                 CAUSES OF ACTION
23
                                        COUNT I
24                        California’s Unfair Competition Law
25                   Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
                           (On Behalf of the California Class)
26
27
                                             18
28
                                CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 19 of 31




 1
           53.    Plaintiff re-alleges and incorporate by reference the allegations

 2   contained in Paragraphs 1 through 52, as though set forth fully herein.
 3
           54.    The UCL prohibits any “unlawful, unfair or fraudulent business act or
 4

 5   practice.” Cal. Bus. & Prof. Code § 17200.

 6         55.    The acts, omissions, misrepresentations, practices, and non-
 7
     disclosures of Defendant as alleged herein constitute business acts and practices.
 8

 9         56.    Unlawful: The acts alleged herein are “unlawful” under the UCL in

10   that they violate at least the following laws:
11
           a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
12

13         b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;

14         c.     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.;
15         and

16        d.    The California Sherman Food, Drug, and Cosmetic Law, Cal. Health
17   & Safety Code §§ 110100 et seq.
18         57.    Unfair: Defendant’s conduct with respect to the labeling, advertising,
19
     and sale of the Products was “unfair” because Defendant’s conduct was immoral,
20

21   unethical, unscrupulous, or substantially injurious to consumers and the utility of
22   their conduct, if any, does not outweigh the gravity of the harm to their victims.
23
           58.    Defendant’s conduct with respect to the labeling, advertising, and sale
24

25   of the Products was and is also unfair because it violates public policy as declared
26   by specific constitutional, statutory or regulatory provisions, including but not
27
                                               19
28
                                 CLASS ACTION COMPLAINT
            Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 20 of 31




 1
     limited to the applicable sections of: the Consumers Legal Remedies Act, the False

 2   Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the California
 3
     Sherman Food, Drug, and Cosmetic Law.
 4

 5         59.   Defendant’s conduct with respect to the labeling, advertising, and sale

 6   of the Products was and is unfair because the consumer injury was substantial, not
 7
     outweighed by benefits to consumers or competition, and not one consumer
 8

 9   themselves could reasonably have avoided.

10         60.   Fraudulent: A statement or practice is “fraudulent” under the UCL if
11
     it is likely to mislead or deceive the public, applying an objective reasonable
12

13   consumer test.

14         61.   As set forth herein, Defendant’s claims relating the ingredients stated
15
     on the Products’ labeling and moreover that the Products contained them in
16

17   dosages that were “POTENT” as claimed both on the front of the Products’ label,
18   as well as on the back are likely to mislead reasonable consumers to believe the
19
     product can provide the claimed benefits, when they cannot.
20

21         62.   Defendant profited from its sale of the falsely, deceptively, and
22   unlawfully advertised and packaged Products to unwary consumers.
23
           63.   Plaintiff and Class Members are likely to continue to be damaged by
24

25   Defendant’s deceptive trade practices, because Defendant continues to disseminate
26
27
                                            20
28
                               CLASS ACTION COMPLAINT
               Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 21 of 31




 1
     misleading information on the Products’ packaging. Thus, injunctive relief

 2   enjoining Defendant’s deceptive practices is proper.
 3
           64.     Defendant’s conduct caused and continues to cause substantial injury
 4

 5   to Plaintiff and the other Class Members. Plaintiff has suffered injury in fact as a

 6   result of Defendant’s unlawful conduct.
 7
           65.     In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an
 8

 9   order enjoining Defendant from continuing to conduct business through unlawful,

10   unfair, and/or fraudulent acts and practices, and to commence a corrective
11
     advertising campaign.
12

13         66.     Plaintiff and the Class also seek an order for and restitution of all

14   monies from the sale of the Products, which were unjustly acquired through acts of
15
     unlawful competition.
16

17                                      COUNT II
                            California’s False Advertising Law
18                        Cal. Bus. & Prof. Code § 17500 (“FAL”)
19                          (On Behalf of the California Class)
20         67.     Plaintiff incorporates paragraphs 1 through 52 as if fully set forth
21
     herein.
22

23         68.     The FAL provides that “[i]t is unlawful for any person, firm,
24   corporation or association, or any employee thereof with intent directly or
25
     indirectly to dispose of real or personal property or to perform services” to
26
27
                                               21
28
                                CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 22 of 31




 1
     disseminate any statement “which is untrue or misleading, and which is known, or

 2   which by the exercise of reasonable care should be known, to be untrue or
 3
     misleading.” Cal. Bus. & Prof. Code § 17500.
 4

 5         69.    It is also unlawful under the FAL to disseminate statements

 6   concerning property or services that are “untrue or misleading, and which is
 7
     known, or which by the exercise of reasonable care should be known, to be untrue
 8

 9   or misleading.” Id.

10         70.    As alleged herein, the advertisements, labeling, policies, acts, and
11
     practices of Defendant relating to the Products misled consumers acting reasonably
12

13   as to the ingredients and effectiveness of the Products.

14         71.    Plaintiff suffered injury in fact as a result of Defendant’s actions as set
15
     forth herein because he purchased the Products in reliance on Defendant’s false
16

17   and misleading labeling claims that the Products, among other things, that the
18   Products contained the ingredients stated on the Products’ labeling and moreover
19
     that the Products contained them in dosages that were “POTENT” as claimed both
20

21   on the front of the Products’ label, as well as on the back.
22         72.    Defendant’s business practices as alleged herein constitute deceptive,
23
     untrue, and misleading advertising pursuant to the FAL because Defendant has
24

25   advertised the Products in a manner that is untrue and misleading, which
26
27
                                               22
28
                                 CLASS ACTION COMPLAINT
               Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 23 of 31




 1
     Defendant knew or reasonably should have known, and omitted material

 2   information from its advertising.
 3
           73.     Defendant profited from its sale of the falsely and deceptively
 4

 5   advertised Products to unwary consumers.

 6         74.     As a result, Plaintiff, the California Class, and the general public are
 7
     entitled to injunctive and equitable relief, restitution, and an order for the
 8

 9   disgorgement of the funds by which Defendant was unjustly enriched.

10         75.     Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of
11
     himself and the California Class, seeks an order enjoining Defendant from
12

13   continuing to engage in deceptive business practices, false advertising, and any

14   other act prohibited by law, including those set forth in this Complaint.
15
                                       COUNT III
16                      California’s Consumer Legal Remedies Act
17                       Cal. Civ. Code § 1750 et seq. (“CLRA”)
                            (On Behalf of the California Class)
18
19         76.     Plaintiff incorporates paragraphs 1 through 52 as if fully set forth
20   herein.
21
           77.     The CLRA prohibits deceptive practices in connection with the
22

23   conduct of a business that provides goods, property, or services primarily for
24   personal, family, or household purposes.
25

26
27
                                                23
28
                                 CLASS ACTION COMPLAINT
            Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 24 of 31




 1
           78.      Defendant’s false and misleading labeling and other policies, acts, and

 2   practices were designed to, and did, induce the purchase and use of the Products
 3
     for personal, family, or household purposes by Plaintiff and Class Members, and
 4

 5   violated and continue to violate the following sections of the CLRA:

 6               a. § 1770(a)(5): representing that goods have characteristics, uses, or
 7                  benefits which they do not have;

 8               b. § 1770(a)(7): representing that goods are of a particular standard,
 9                  quality, or grade if they are of another;

10               c. § 1770(a)(9): advertising goods with intent not to sell them as
11                  advertised; and

12               d. § 1770(a)(16): representing the subject of a transaction has been
13                  supplied in accordance with a previous representation when it has not.
14
           79.      Defendant profited from the sale of the falsely, deceptively, and
15
     unlawfully advertised Products to unwary consumers.
16

17         80.      Defendant’s wrongful business practices constituted, and constitute, a
18
     continuing course of conduct in violation of the CLRA.
19
           81.      Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff
20

21   provided a letter to Defendant with notice of its alleged violations of the CLRA,
22
     demanding that Defendant correct such violations, and providing it with the
23
     opportunity to correct its business practices. If Defendant does not thereafter
24

25   correct its business practices, Plaintiff will amend (or seek leave to amend) the
26
27
                                               24
28
                                  CLASS ACTION COMPLAINT
               Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 25 of 31




 1
     complaint to add claims for monetary relief, including restitution and actual

 2   damages under the Consumers Legal Remedies Act.
 3
           82.     Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive
 4

 5   relief, their reasonable attorney fees and costs, and any other relief that the Court

 6   deems proper.
 7
                                        COUNT IV
 8                             Breach of Express Warranties
 9                               Cal. Com. Code § 2313(1)
                             (On Behalf of the California Class)
10

11         83.     Plaintiff incorporates paragraphs 1 through 52 as if fully set forth

12   herein.
13
           84.     Through the Products’ labels and advertising, Defendant made
14

15   affirmations of fact or promises, or description of goods, described above, which

16   were “part of the basis of the bargain,” in that Plaintiff and the Class purchased the
17
     Products in reasonable reliance on those statements. Cal. Com. Code § 2313(1).
18
19         85.     Defendant breached the express warranties by selling Products that do
20   not and cannot provide the promised benefits.
21
           86.     Plaintiff and the Class Members would not have purchased the
22

23   Products had they known the true nature of the Products’ ingredients and what the
24   Products contained.
25

26
27
                                              25
28
                                CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 26 of 31




 1
           87.    That breach actually and proximately caused injury in the form of the

 2   lost purchase price that Plaintiff and Class members paid for the Products.
 3
           88.    Furthermore, Defendant had actual knowledge of the defect in the
 4

 5   Products purchased by Plaintiff, as well as the Products purchased by other

 6   members of the Class, because: (a) it has knowledge of various studies concluding
 7
     the inefficacy of the ingredients included in the formulation of the Products; (b) it
 8

 9   had actual knowledge of the ingredients and quantities of the ingredients in its

10   Products by virtue of its own Products’ testing and it knows that the affirmations
11
     and representations it makes concerning the ingredients and quantities on the
12

13   Products’ labeling and advertising is false; and (c) there exist several other lawsuits

14   against Defendant that also contend that Defendant’s statements about the Products
15
     were false and the Products do not conform to Defendant’s affirmations and
16

17   promises as described above.
18         89.    As a result of Defendant’s breach of warranty, Plaintiff and Class
19
     Members have been damaged in the amount of the purchase price of the Products
20

21   and any consequential damages resulting from the purchases.
22                                     COUNT V
23                   Breach of Implied Warranty of Merchantability
                                 Cal. Com. Code § 2314
24                         (On Behalf of the California Class)
25
           90.    Plaintiff incorporates paragraphs 1-52 as if fully set forth herein.
26
27
                                               26
28
                                 CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 27 of 31




 1
           91.    Defendant, through its acts and omissions set forth herein, in the sale,

 2   marketing, and promotion of the Products, made representations to Plaintiff and the
 3
     Class that, among other things, the Products contained the ingredients stated on the
 4

 5   Products’ labeling and moreover that the Products contained them in dosages that

 6   were “POTENT” as claimed both on the front of the Products’ label, as well as on
 7
     the back.
 8

 9         92.    Plaintiff and the Class bought the Products manufactured, advertised,

10   and sold by Defendant, as described herein.
11
           93.    Defendant is a merchant with respect to the goods of this kind which
12

13   were sold to Plaintiff and the Class, and there was, in the sale to Plaintiff and other

14   consumers, an implied warranty that those goods were merchantable.
15
           94.    However, Defendant breached that implied warranty in that the
16

17   Products provide no benefits, as set forth in detail herein.
18         95.    As an actual and proximate result of Defendant’s conduct, Plaintiff
19
     and the Class did not receive goods as impliedly warranted by Defendant to be
20

21   merchantable in that they did not conform to promises and affirmations made on
22   the container or label of the goods nor are they fit for their ordinary purpose of
23
     providing “potent” energy.
24

25

26
27
                                               27
28
                                  CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 28 of 31




 1
           96.      Plaintiff and the Class have sustained damages as a proximate result

 2   of the foregoing breach of implied warranty in the amount of the Products’
 3
     purchase prices.
 4

 5                                        COUNT VI
                   Declaratory Relief Under the Declaratory Judgment Act
 6                         (On Behalf of the Nationwide Class or,
 7                         Alternatively, the California Sub-Class)

 8         97.      Plaintiff incorporates paragraphs 1-52 as if fully set forth herein.
 9
           98.      Plaintiff brings this cause of action on behalf of the Nationwide Class
10

11   and/or the California Subclass.

12         99.      Declaratory relief is intended to minimize “the danger of avoidable
13
     loss and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R.
14

15   Miller & Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998).

16         100. Pursuant to 28 U.S.C. § 2201, et seq., there is an actual controversy
17
     between Defendant and Plaintiff concerning whether:
18
19               a. Defendant has misrepresented the ingredients and effectiveness of the
                    Products; and
20

21               b. Defendant knew or should have known of the misrepresentations
                    regarding the efficacy of the Products.
22

23         101. Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and
24   legal relations of any interested party seeking such declaration, whether or not
25
     further relief is or could be sought.”
26
27
                                                 28
28
                                  CLASS ACTION COMPLAINT
             Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 29 of 31




 1
           102. Despite the studies which have proven Defendant’s representations

 2   false, Defendant continues to represent the ingredients and effectiveness of the
 3
     Products, and has otherwise failed to correct those misrepresentations.
 4

 5         103. Accordingly,      based   on    Defendant’s    repeated   and   continued

 6   misrepresentations, Plaintiff seeks a declaration that Defendant has misrepresented
 7
     the ingredients and effectiveness of the Products and that its actions are unlawful.
 8

 9         104. The declaratory relief requested herein will generate common answers

10   that will settle the controversy related to the misrepresented labeling of the
11
     Products. There is an economy to resolving these issues as they have the potential
12

13   to eliminate the need for continued and repeated litigation.

14                                PRAYER FOR RELIEF
15
            WHEREFORE, Plaintiff prays that this case be certified and maintained as a
16
     class action and for judgment to be entered against Defendant as follows:
17

18         A.     Enter an order certifying the proposed Class (and subclasses, if
                  applicable), designating Plaintiff as the class representative, and
19
                  designating the undersigned as class counsel;
20
           B.     Enter an order awarding Plaintiff and the class members their actual
21
                  damages, treble damages, and/or any other form of monetary relief
22                provided by law, except that no monetary relief is presently sought for
23
                  violations of the Consumers Legal Remedies Act;

24         C.     Declare that Defendant is financially responsible for notifying all
25                Class members of the problems with the Products;

26
27
                                               29
28
                                CLASS ACTION COMPLAINT
            Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 30 of 31




 1
          D.    Declare that Defendant must disgorge, for the benefit of the Class, all
                or part of the ill-gotten profits it received from the sale of the
 2              Products, or order Defendant to make full restitution to Plaintiff and
 3              the members of the Class, except that no monetary relief is presently
                sought for violations of the Consumers Legal Remedies Act;
 4

 5        E.    Defendant shall audit and reassess all prior customer claims regarding
                the Products, including claims previously denied in whole or in part;
 6

 7        F.    An order awarding Plaintiff and the classes pre-judgment and post-
                judgment interest as allowed under the law;
 8

 9        G.    For reasonable attorneys’ fees and reimbursement of all costs for the
                prosecution of this action, including expert witness fees; and
10

11        H.    For such other and further relief as this Court deems just and
                appropriate.
12
                                   JURY DEMAND
13

14        Plaintiff hereby demands a trial by jury on all issues so triable.
15
     Date: October 15, 2018                          Respectfully Submitted,
16

17                                                  By: /s/ Jonathan Shub
                                                        Jonathan Shub (CA Bar
18
                                                        #237708)
19                                                      Kevin Laukaitis*
                                                        KOHN, SWIFT & GRAF,
20
                                                        P.C.
21                                                      1600 Market Street, Suite 2500
                                                        Philadelphia, PA 19103
22
                                                        Tel: 215-238-1700
23                                                      jshub@kohnswift.com
                                                        klaukaitis@kohnswift.com
24

25

26
27
                                              30
28
                               CLASS ACTION COMPLAINT
     Case 3:18-cv-06300-JST Document 1 Filed 10/15/18 Page 31 of 31




 1
                                            Nick Suciu III*
                                            BARBAT, MANSOUR &
 2                                          SUCIU PLLC
 3                                          1644 Bracken Rd.
                                            Bloomfield Hills, Michigan
 4                                          48302
 5                                          Tel: 313-303-3472
                                            nicksuciu@bmslawyers.com
 6
                                            Gregory F. Coleman*
 7                                          GREG COLEMAN LAW PC
 8                                          First Tennessee Plaza
                                            800 S. Gay Street, Suite 1100
 9                                          Knoxville, Tennessee 37929
10                                          Tel: 865-247-0080
                                            greg@gregcolemanlaw.com
11

12
                                            *Pro Hac Vice Application
13                                          Forthcoming
14                                          Counsel For Plaintiff
15
                                            And The Class

16

17

18
19

20

21

22

23

24

25

26
27
                                   31
28
                      CLASS ACTION COMPLAINT
